COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael A. Patrick v. Deutsche Bank National Trust Company

Appellate case number:    01-17-00583-CV

Trial court case number: 17-CCV-059874

Trial court:              County Court at Law No. 5 of Fort Bend County

   Appellant Michael Patrick’s motion to stay is DENIED. Property Code Section 24.007 states:

               . . . A judgment of a county court may not under any circumstances
               be stayed pending appeal unless, within 10 days of the signing of
               the judgment, the appellant files a supersedeas bond in an amount
               set by the county court. In setting the supersedeas bond the county
               court shall provide protection for the appellee to the same extent as
               in any other appeal, taking into consideration the value of rents
               likely to accrue during appeal, damages which may occur as a
               result of the stay during appeal, and other damages or amounts as
               the court may deem appropriate.

TEX. PROP. CODE § 24.007; see also Johnson v. Freo Texas LLC, No. 01-15-00398-CV, 2016
WL 2745265, at *2 (Tex. App.—Houston [1st Dist.] May 10, 2016, no pet.) (“A defendant’s
indigence does not relieve her of the obligation to file a supersedeas bond.”); Tex. R. App. P. 24
(suspension of enforcement of judgment pending appeal in civil cases); Tex. R. App. P. 24.2(b)
(procedure for lowering the amount of security to an amount that will not cause the judgment
debtor substantial economic harm).

        The clerk is ordered to STRIKE appellant’s brief, prematurely filed on August 7, 2017.
The rules of appellate procedure require an appellant’s brief to include a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record.
Tex. R. App. P. 38.1(i). The clerk’s record was filed on the same day as appellant’s brief, and the
brief contains no citations to the record, as the rules require.

       Appellant’s revised brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: September 26, 2017